PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/107,916
Filing Date: 21 Aug 2018
Appellant(s): BAK et al.



__________________
Justin D Lee (68,164)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/05/2021

(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 06/22/2020 from which the appeal is taken have been modified by the Rejection presented below.  It is noted that “If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection.”  It is further noted that “If the examiner’s answer removes one or more references from the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection. “ (Both from MPEP 1207.03).  In the instant case, The Office is removing the reference of Cina from the rejection and relying upon a different portion of Chaudhri that elaborates on what is taught in the previously cited portion of paragraphs 0075-0076. The newly cited portion of Chaudhri (Paragraph 0074) merely elaborates upon what is taught in the previously cited portion of the reference.  Therefore, under the provisions of MPEP 1207.03, the modified rejection does not constitute a new ground of rejection. 

The following ground(s) of rejection are applicable to the appealed claims.
Regarding Claims 1 and 20:
Chaudhri et al. discloses a mobile terminal comprising:
a touchscreen configured to display information; (Figure 4A)
a short-range wireless communication unit; (Chaudhri et al.;  Figure 1, element 112, paragraph 30)
and a controller configured to:… (Paragraph 34)
cause the touchscreen to display [information]…  ( Paragraph 0074-0076)
…in response to receiving a first touch drag input… (Figure 5b, paragraph 56-57, 71)
while a locked screen is displayed in a locked state,(Figure 5b, paragraph 75,76)
cause the touchscreen to display [information] in response to a second touch drag input on the lock screen; ( Paragraph 0074-0076) 
while a display of the touchscreen is off, (Paragraph 0074, “. In some embodiments, the touch screen 408 is initially in sleep mode and/or dark, and the screen 408 displays…when touched.”)
cause the touchscreen to display the [information] in response to a third touch drag input received; (Paragraph 0074-0076 various inputs may be received in various circumstances in order to activate/unlock/activate a screen and applications.)
Chaudhri does not specifically disclose, however Williams, an analogous art of Chaudhri and the current application, discloses while in an unlocked state cause the touchscreen to display a home screen, (Figure 2, 7, paragraph 0036-0038) and
cause the touchscreen to display a payment card information related to a transaction (paragraph 30)… while the home screen is displayed;(Figure 2, 7, paragraphs 0036-38)
Examiner notes that as stated above, Chaudhri discloses the displaying of information based on touch-inputs, but does not disclose that the information is explicitly payment information. however Williams teaches displaying payment information …related to a transaction…(Figure 4,9, paragraphs 0028-0038) 
and cause the wireless communication unit to transmit payment information associated with the displayed payment card information to an external payment terminal (Williams; Figure 9, paragraph 44). 
It would be obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the teachings of displaying transaction information in order to send payment information to terminals as disclosed by Williams to the teachings of processing touch inputs and displaying information as a result as disclosed by Chaudhri by having the user be able to touch-drag in any state of the touchscreen in order to have payment information be displayed and used for transactions in order to allow for quick access to payment information to increase convenience of transactions for users via easily displayable and accessible transaction information. (Williams; paragraph 6) 
  It is noted that claims 1 and 20 are both directed to a mobile terminal.Specifically for claim 20, the terminal includes the physical parts of: a touch screen, a short-range wireless communication unit, a “controller configured to…”  However, the limitation “wherein the payment information is transmitted to the external payment terminal after the received authentication information is authenticate during a single authentication data stored at the mobile terminal… wherein 

Regarding Claim 27:
Chaudhri discloses a method of controlling a mobile terminal for making a payment, the method comprising: displaying, via a touchscreen of the mobile terminal… [information]… stored at the mobile terminal… in response to a first touch drag input received while a display of the touchscreen is off; (Chaudhri et al.;  Figure 4A)
Chaudhri does not explicitly disclose, however Williams discloses a first payment card information of a plurality of payment card information stored at the mobile terminal, wherein the first payment card information is displayed (Williams; Figure 1-8, Paragraph 0030)
and transmitting payment information associated with the displayed first payment card information to an external payment terminal for the transaction, (Williams; Figure 9, paragraph 40-0045).
receiving authentication information; (Paragraph 0034,0040- 0045)
wherein the payment information is transmitted to the external payment terminal after the received authentication information is authenticated using a single authentication data stored at the mobile terminal, and wherein the stored single authentication data is used for authentication for all of the plurality of payment card information stored at the mobile terminal. (Figure 9, paragraph 38) 
It would be obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the teachings of authentication and using payment information for transactions with an external terminal as disclosed by Williams to the teachings of receiving inputs on a sleeping touchscreen as disclosed by Chaudhri  By having transaction information be available for use based on interactions with a sleeping screen in order to increase convenience of a user performing transactions.  (Williams; paragraph 6)
Examiner notes that in regard to the claimed feature “wherein the payment information is transmitted to the external payment terminal after the received authentication information is authenticated 
It is also noted that the order of processes is not explicitly set by the claims, as such the processes of the claims may be performed in any order as desired.


Remaining Claims are rejected as taught by the combination of Chaudri in view of Williams (i.e., without relying upon Cina) as presented in the Office Action dated 06/22/2020


(2) Response to Argument
Appellant argues:
The prior art of Cina does not disclose the processes of the claims being performed when the touch screen is turned off.
-See Appeal Brief page 11-17
In response to appellant’s arguments, it is noted that arguments against Cina in regards to the interaction with a touchscreen device that is off are moot in light of the modified rejection presented above, in which Chaudhri teaches that a sleeping/dark screen may be interacted with in order to display information. 

Appellant argues:
The prior art of Williams does not disclose the processes of the claims being performed when the touch screen is turned off.
-See Appeal Brief page 17-20


Appellant argues:
The Office Actions do not utilize proper rationale for the usage of Ex Parte Masham.
-See Appeal Brief page 21-23.
In response to appellant’s arguments, it is noted that while Ex Parte Masham was cited, such citations and explanation were provided for the sake of compact prosecution.  All limitations were addressed by prior art, and therefore appellant’s arguments are moot as all limitations are addressed by prior art. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.